[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
    For the First Circuit

No. 98-1425

           LISA DIAZ,

     Plaintiff, Appellant,

               v.

SHIRLEY S. CHATER, COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

      Defendant, Appellee.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF RHODE ISLAND

[Hon. Robert W. Lovegreen, U.S. Magistrate Judge]

             Before

    Torruella, Chief Judge,
Selya and Boudin, Circuit Judges.

Kelly McKenna Cournoyer and Green, Greenberg & Nesselbush on
brief for appellant.
Sheldon Whitehouse, United States Attorney, Anthony C.
DiGioia, Assistant U.S. Attorney, and Robert M. Peckrill, Assistant
Regional Counsel, on brief for appellee.

December 30, 1998

Per Curiam.  After carefully reviewing the briefs and record
on appeal, we affirm the judgment below.  Substantial evidence
supported the Appeals Council's determination that the appellant
did not show that she had a disabling impairment.  The appellant's
claim that she suffered a severe, continuing impairment received
little support from the medical evidence for the relevant period.
See Dupuis v. Secretary of Health and Human Services, 869 F.2d 622,
623 (1st Cir. 1988)(per curiam).  Although the appellant presented
affidavits from non-medical sources which tended to show that her
activities were restricted during the relevant period, it would be
reasonable to view her failure to seek treatment as undermining the
probative value of the evidence.  See Irlanda Ortiz v. Secretary of
Health and Human Services, 955 F.2d 765, 770 (1st Cir. 1991)(per
curiam)(implicit in  finding of disability is determination that
existing treatments would not restore ability to work).
Affirmed.  Loc. R. 27.1.